831 F.2d 1057Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leroy DOANS, Plaintiff-Appellant,v.Nathan RICE, North Carolina Department of Correction,Defendants-Appellees.
No. 87-7244.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1987.Decided Oct. 15, 1987.

Leroy Doans, appellant pro se.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Leroy Doans, a North Carolina inmate, appeals from the district court's dismissal as frivolous of his civil rights claim brought under 42 U.S.C. Sec. 1983.  We affirm.


2
Doans was being treated at the Central Prison Hospital when he requested ketchup to go with a meal and the request was, refused.  He filed a prison grievance form to which he received no response.  He therefore contends that he was denied due process of law.  However, Sec. 1983 provides a remedy only for violation of a right secured by the Constitution or by federal law.  Because inmate grievance procedures are not constitutionally required in state prison systems, the failure to follow grievance procedures does not give rise to a Sec. 1983 claim.  Spencer v. Moore, 638 F. Supp. 315 (E.D. Mo. 1986).


3
Nor has Doans been denied access to the courts, as he alleges.  In this very action he has received judicial review of his underlying claim--the denial of ketchup--which the district court properly dismissed as frivolous.  Because Doans raises no claim on which he is entitled to relief under any arguable construction of law or fact, the district court's dismissal of his complaint was correct.  Boyce v. Alizaduh, 595 F.2d 948, 952 (4th Cir. 1979).


4
Accordingly, the judgment of the district court is affirmed.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


5
AFFIRMED.